Citation Nr: 0106061	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-03 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to an increased (compensable) evaluation for 
hiatal hernia, on appeal from the initial grant of service 
connection.

3.  Entitlement to an increased rating for a right foot 
disability, currently rated as 10 percent disabling, on 
appeal from the initial grant of service connection.

4.  Entitlement to an increased rating for a left foot 
disability, currently rated as 10 percent disabling, on 
appeal from the initial grant of service connection.

5.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling, on appeal 
from the initial grant of service connection.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart
ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1995.

The issues currently perfected for appeal before the Board of 
Veterans' Appeals (Board) arise from a rating decision dated 
in July 1996 from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Houston, Texas.  

The issues concerning entitlement to service connection for 
cervical strain, and for entitlement to increased ratings for 
a right foot disability, left foot disability, and for 
lumbosacral strain will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

The veteran's service-connected hiatal hernia disability is 
controlled by medication and medical management.  It is 
primarily manifested by normal deglutition, normal esophageal 
motility, and normal gastroesophageal junction; neither 
esophagitis, gastritis, duodenitis, nor demonstrated reflux 
was shown throughout the time period at issue.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
evaluation for hiatal hernia are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.114, 
Diagnostic Code 7346 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that a compensable disability 
rating for her service-connected hiatal hernia disability is 
warranted.  Specifically, as shown as part of a statement 
submitted in association with her VA Form 9, Appeal to Board 
of Veterans' Appeals, dated in February 1997, the veteran 
claims that upper "GI" [gastrointestinal] testing had 
diagnosed hiatal hernia with reflux and that, in addition, 
she had sought medical treatment for painful heartburn and 
indigestion.  She added that the heartburn and indigestion 
cause her to experience problems sleeping.  

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2000).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

In July 1996, the RO granted service connection for hiatal 
hernia, and a zero percent evaluation was assigned, effective 
August 1, 1995, under Diagnostic Code 7346 of VA's Schedule 
for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  See 
also 38 C.F.R. § 4.114 (2000).  The veteran perfected an 
appeal as to the rating assigned.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).  The zero percent evaluation 
assigned in July 1996 has remained in effect since that 
rating action.

A review of the veteran's service medical records includes a 
health record, dated in January 1990, which shows that the 
veteran complained of a long history of epigastric pain in 
the upper gastrointestinal region.  The continued use of 
Mylanta was recommended.  Another medical record, also dated 
in January 1990, includes a diagnosis of small hiatal hernia 
without evidence of gastroesophageal reflux during 
examination.  In addition, review of a Report of Medical 
Examination, dated in March 1995, and shown to have been 
conducted in conjunction with the veteran's retirement, 
includes a diagnosis of hiatal hernia.  

As pointed out above, the veteran's hiatal hernia disability 
has been rated under the criteria set out in Diagnostic Code 
7346 of VA's Schedule, which provides for rating the 
impairment resulting from a hiatal hernia.  Under Diagnostic 
Code 7346, a 10 percent evaluation is warranted if two or 
more of the symptoms for the 30 percent evaluation are 
present of less severity.  A 30 percent evaluation is 
warranted if there is recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that is productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted if there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

The report of a VA general surgical consultation examination 
conducted in October 1995 indicates that the veteran, in 
1989, began to develop epigastric pain which radiated up 
under her sternum, leaving a bad taste in her mouth.  Upper 
gastrointestinal testing was noted to have been accomplished 
at that time, whereafter hiatal hernia along with reflux was 
diagnosed.  The veteran was also noted to have been treated 
with Tagamet at that time, together with a bland diet to 
control her heart burn, which was noted to be stabilized at 
the present time.  Hiatal hernia with reflux, controlled with 
medical management was diagnosed in October 1995.

Review of the report of a VA general surgical consultation 
examination conducted in June 1997, in addition to that which 
was reported in the course of the above-mentioned October 
1995 examination, shows that the veteran had taken large 
amounts of Mylanta, Tums, Maalox, and Tagamet for treatment 
of her gastrointestinal problems.  The veteran reported that 
she continued to experience increased symptoms of heartburn 
with regurgitation, occasional vomiting, and some difficulty 
with swallowing.  A diagnosis of history of gastroesophageal 
reflux disease since 1989 under control with medical 
management was provided.  The report further noted that upper 
gastrointestinal testing was to be ordered.  

Review of the record shows that a report of an upper 
gastrointestinal series, a radiographic examination dated in 
August 1997 has been associated therein.  This VA report, 
showing that the veteran was afforded upper gastrointestinal 
examination, indicates that deglutition and esophageal 
motility were reported as normal.  No intrinsic or extrinsic 
abnormalities of the esophagus were found.  In addition, the 
report indicated that the gastroesophageal junction was 
normal without evidence of herniation or reflux.  The 
stomach, pylorus, duodenal bulb, and duodenal sweep were all 
shown to be within normal limits without evidence of 
intrinsic or extrinsic abnormalities.  Furthermore, the 
report added that there were no signs suggestive of 
esophagitis, gastritis, or duodenitis.  No demonstrated 
reflux was observed during the testing procedure.  The 
diagnosis was of a normal upper gastrointestinal study.  

To summarize, the veteran has asserted that her service-
connected hiatal hernia disability causes her to experience 
painful heartburn and indigestion.  She has also asserted 
that the heartburn and indigestion cause her to experience 
problems sleeping.  Additionally, as reported above, on VA 
examination in 1997 the veteran reported that she continued 
to experience increased symptoms of heartburn with 
regurgitation, occasional vomiting, and some difficulty with 
swallowing.  Her statements describing the symptoms of her 
gastrointestinal-related problems are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence of record.  

The recent VA examination in June 1997 included a diagnosis 
of history of gastroesophageal reflux disease since 1989 
under control with medical management.  Additionally, as also 
discussed above, the report of VA upper gastrointestinal 
examination dated in August 1997, included a diagnosis of 
normal upper gastrointestinal study.  The report added that 
deglutition and esophageal motility were normal and that no 
intrinsic or extrinsic abnormalities of the esophagus were 
found.  In addition, the report indicated that no evidence of 
herniation nor reflux was shown.  Also, the report added that 
there were no signs suggestive of esophagitis, gastritis, or 
duodenitis.  The Board also points out that the report 
indicated that no demonstrated reflux was observed during the 
testing procedure.  

After reviewing the record, it is the Board's judgment that 
the severity of the veteran's service-connected hiatal hernia 
disability does not satisfy the rating criteria as previously 
set forth to warrant a higher evaluation.  Review of the 
medical evidence of record clearly indicates that two or more 
of the symptoms (recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that is productive of 
considerable impairment of health) required for a 30 percent 
evaluation are not shown to be presently manifested.  See 
Diagnostic Code 7346.  Also, notwithstanding the veteran's 
claims expressed during her 1997 VA examination, relating to 
her alleged continued increased symptoms of heartburn with 
regurgitation, occasional vomiting, and difficulty 
swallowing, the Board finds that the medical evidence of 
record does not support these contentions.  The medical 
evidence simply does not show that these symptoms reported by 
the veteran are the result of or otherwise related to the 
service-connected hiatal hernia.  In view of the foregoing, 
therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for her service-connected hiatal hernia.  

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the entire 
appeal period of the veteran's current claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims 
(Court) in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis which supports a 
compensable rating.  Additionally, the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for hiatal hernia; the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  38 C.F.R. § 4.3 (2000).


ORDER

A compensable disability rating for hiatal hernia is denied.


REMAND

Upon review of the instant case, the Board finds additional 
development is required.  VA has a duty to assist the veteran 
in the development of her claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
statutory duty to assist includes providing an appellant 
appropriate notice as to what type of evidence is needed to 
substantiate a claim as well as providing examinations or 
obtaining medical opinions when necessary.

Review of the evidence of record clearly indicates that the 
veteran initially sought entitlement to service connection 
for "chronic neck pain" in August 1995.  See VA Form 21-
526, Veteran's Application for Compensation or Pension.  
Other evidence of record is shown to include a June 1991 
service medical record which shows that the veteran 
complained of neck and back pain, together with numbness and 
pain radiating to her right dominant upper extremity.  
Mechanical low back pain was diagnosed; cervical radiculitis 
was noted to have been ruled out by the examiner.  The 
treatment record also shows that cervical spine X-rays were 
to be ordered.  Review of an X-ray report, dated later in 
June 1991, shows that the veteran had complained of a 10 year 
history for neck pain.  Radiologic findings were reported to 
be normal, with no bony encroachment into neuroforamina.  In 
addition, review of an August 1991 service medical record 
contains a diagnosis of probable mild cervical root 
irritation.  A September MRI [magnetic resonance imaging] 
study, dated in September 1991, shows that evaluation of the 
veteran's cervical spine was described as normal.  Also of 
record is an August 1994 service medical record which shows 
that the veteran complained of right neck pain; facet 
irritation and postural dysfunction was diagnosed.  Finally, 
review of the veteran's medical examination conducted at the 
time of her retirement shows that clinical evaluation of her 
spine was noted to be normal.  Review of a Report of Medical 
History, completed by the veteran in the course of her 
retirement examination, shows that she indicated having 
experienced chronic neck pain since being involved in a motor 
vehicle accident in 1975, which the Board notes, 
parenthetically, was before the time of her service 
enlistment in 1979.  

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in the line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for 
aggravation of a preexisting disability.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (2000).  

Review of the claims folder does not show that the veteran 
was notified of information needed to complete her claim 
following the submission of her claim.  For example, it does 
not appear that the veteran was either notified of what 
evidence regarding lay and/or medical evidence was necessary 
to substantiate her claims or that she was notified that 
there was a one year time limit to submit such evidence 
before her claim was denied by the RO in July 1996.  As such, 
pursuant to the Veterans Claims Assistance Act of 2000, the 
veteran is entitled to such evidentiary development.  

A VA general surgical consult report dated in June 1997 shows 
that the veteran claimed to have aggravated a preexisting 
cervical condition by doing sit-ups, pushups, heavy lifting, 
wearing helmets, firing weapons, and staying in certain 
positions for prolonged periods of time.  A neurology consult 
was recommended.  

Report of a VA orthopedic examination accomplished in 
November 1997 shows that the veteran complained of daily 
discomfort in the base of her right neck with spasms 2 to 3 
times per month.  She also reported an occasional tingling 
sensation into her right fingers.  X-ray examination showed 
the veteran's cervical spine to be within normal limits.  The 
examiner indicated that the veteran's neck condition did 
preexist her period of military service and had persisted 
both during and after her release from active service.  It 
was added that conditions such as this could become quite 
persistent and chronic.  The examiner also noted that the 
veteran's military service as a member of the Nurses Corps 
would not ordinarily be expected to fall within the area of a 
repetitive stress trauma category for this type of condition.  
The examiner further indicated that he would suspect the 
veteran's symptoms would be about the same regardless of what 
type of employment that she would have been engaged in, as 
evidenced by the continuation of the veteran's symptoms while 
employed as a classroom teacher.  

Additional review of the evidence of record is shown to 
include an addendum examination report dated in November 
1997, signed by the same VA physician who performed the 
above-mentioned orthopedic examination.  A diagnosis of 
myofascial pain syndrome, cervical spine region, chronic, 
moderate was supplied.  The Board points out that it is not 
clear as to whether this November 1997 addendum report is the 
neurology consult report recommended to be performed in June 
1997.  

Concerning the veteran's claims for increased ratings for 
disabilities of the right and left foot and low back, review 
of the record shows that service connection was initially 
granted for these disabilities by the RO in July 1996.  
Noncompensable evaluations were assigned at that time, 
effective August 1, 1995.  The veteran perfected appeals of 
these decisions.  Subsequently, by rating decision dated in 
September 2000, the disability evaluations assigned to the 
above-mentioned disabilities were all increased to 10 
percent, effective August 1, 1995.  The Board notes that the 
10 percent ratings granted by the RO in September 2000 were 
not a full grant of all of benefits possible for the 
veteran's disabilities, and as the veteran has not 
specifically withdrawn her claims, the issues of entitlement 
to increased ratings are still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Review of the evidentiary record shows that the veteran was 
most recently afforded a VA orthopedic examination in 
November 1997.  The Board notes that it has a duty to assist 
the veteran in the development of facts pertinent to her 
claim and to ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  
This duty to assist includes obtaining a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  See also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The examination 
should take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Concerning the veteran's bilateral disabilities of the feet, 
review of a VA podiatry examination dated in June 1997 shows 
diagnoses of hallux abductovalgus deformity (moderate) 
bilaterally with hallux limitus and hallux interphalangeus 
deformities bilaterally.  The veteran was noted to be 
clinically worse on the right side.  The examination report 
also mentioned that the veteran was to undergo surgical 
intervention in two days to correct the deformity.  

Review of the record shows that a VA operation report dated 
in June 1997 shows that the veteran underwent an osteotomy of 
the right great toe.  

Review of the November 1997 VA orthopedic examination report 
shows that, in pertinent part, lumbosacral strain, chronic, 
mild was diagnosed.  The veteran related to the examiner that 
she experienced intermittent episodes of low back spasms 
which required the use of prescribed medications such as 
Flexeril.  She also described radiating pain into her left 
posterior buttock and thigh.  Examination revealed forward 
flexion to within 3 inches of the floor.  The veteran was 
also noted to hyperextend from 0 to 20 degrees, bilaterally 
bend from 0 to 40 degrees, and bilaterally rotate from 0 to 
30 degrees, all without discomfort.  While no evidence of 
paraspinal muscle spasm was noted by the examiner, some mild 
tenderness to palpation of the right "ilial" [sic] lumbar 
region was reported.  Reflexes at the knee and ankle were 
graded as 2+ and symmetric bilaterally.  X-ray examination of 
the lumbar spine was reported as normal.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is also well-established that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination.  
See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 (2000).  

Following its review of the above-mentioned examination 
reports, namely, podiatry and orthopedic, the Board observes 
that neither examination appears to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2000); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).  
Furthermore, neither examiner is noted to have sufficiently 
considered the effects of the respective disabilities, feet 
and low back, upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  Also, the manner is which 
the examiner reported range of motion findings regarding the 
veteran's lumbar spine presents some confusion to the Board 
in its attempt to reconcile these findings with the 
applicable rating criteria diagnostic codes.  See 38 C.F.R. 
§ 4.71a (2000).  Thus, the Board is of the opinion that 
thorough and contemporaneous examinations should be conducted 
to ascertain the effect of the veteran's bilateral feet and 
low back disabilities on the veteran's functional 
capabilities, as well as all other pertinent matters.  
Littke, supra.

In view of these facts, to include consideration of the 
veteran's current complaints associated with her service-
connected orthopedic-related disabilities as well as 
diagnosed cervical spine myofascial pain syndrome, and in 
light of the fact that the veteran has not been examined 
since 1997, the Board finds that additional examinations 
would be of assistance in this case.  See Littke, supra. 

Accordingly, in the interest of ensuring the veteran's 
receipt of procedural due process, and to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claims, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated her for any 
and all of her claimed cervical spine, 
bilateral feet disorders, and/or lumbar 
spine since June 1997.  Non-VA records 
should be secured upon obtaining the 
appropriate release.  

The veteran should also be specifically 
requested to supply any and all 
information, including the name and 
address of any treating medical facility, 
concerning the incurrence of her claimed 
1975 motor vehicle accident following 
which she reports having experienced 
chronic neck pain.  

Once obtained, all records not already 
associated with the claims folder should 
be associated therein.  The veteran 
should also be informed that she may 
furnish additional evidence and argument 
while the case is in remand status. 

2.  The RO should determine whether the 
neurology referral suggested as part of 
the June 1997 VA general surgical consult 
report has been in fact associated with 
the evidence of record.  If it has not, 
the report of neurologic evaluation 
should be obtained and thereafter 
associated with the claims folder.  If 
the neurology consultation was never 
accomplished, arrangements should be made 
for the veteran to undergo a neurology 
examination.
3.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, extent and etiology of any 
cervical spine disorder.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner for review 
in conjunction with the examination; the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any current 
cervical spine disability diagnosed was 
initially manifested and if not during 
service whether it is as least as likely 
as not that any currently diagnosed 
cervical spine disability is related to 
inservice symptoms or findings?  If 
manifested prior to service, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the preservice 
cervical spine disability underwent a 
chronic increase in severity beyond 
normal progression during the veteran's 
period of military service.  A complete 
rational for all opinions expressed 
should be included in the examination 
report.

4.  The veteran should also be scheduled 
for appropriate VA examination(s) of the 
feet and lumbar spine.  The examiner(s) 
should be provided a copy of this Remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including X-rays if indicated, should be 
conducted and the examiner(s) should 
review the results of any testing prior 
to completion of the report(s).

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected bilateral feet and low 
back disabilities.

The examiner(s) should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) should also be asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Concerning the feet, the examiner(s) 
should discuss in detail the effect of 
the symptomatology resulting from the 
service-connected bilateral plantar 
calcaneal heel spur syndrome with bunion 
prominence, and, additionally, concerning 
the veteran's right foot, status post 
chevron osteotomy of the right great toe, 
to include consideration of the degree of 
impairment of function to the feet.  Each 
foot should be addressed separately.

Concerning the lumbar spine, the 
examiner(s) should also state whether 
there is any characteristic pain on 
motion, muscle spasm on extreme forward 
bending; loss of lateral spine motion, 
unilateral, in a standing position; 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
The examiner(s) should state, if 
possible, the frequency of recurring 
attacks of intervertebral disc syndrome, 
if the veteran suffers such attacks, and 
the extent to which relief is experienced 
between such attacks.  

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions in issue, such testing or 
examination is to be accomplished.

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the requested 
examinations do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal 
concerning entitlement to service 
connection for cervical strain.  

Additionally, the RO should also re-
adjudicate the issues concerning 
entitlement to increased ratings for right 
and left foot disabilities and for 
lumbosacral strain, to include 
consideration of the provisions set out in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000). 

With respect to the increased rating 
claims, the RO should also review the 
evidence of record at the time of the 
July 1996 rating decision that was 
considered in assigning the original 
disability ratings for the service-
connected conditions, then consider all 
the evidence of record to determine 
whether the facts showed that the veteran 
was entitled to a higher disability 
rating for either of these conditions at 
any period of time since her original 
claim.  

In order to avoid undue delay in this case, the RO should 
make certain that the instructions contained in this REMAND 
decision, detailing the requested development, have, in fact, 
been substantially complied with.  When this development has 
been completed, and if the benefits sought are not granted, 
the case should be returned to the Board for further 
appellate consideration, after compliance with appropriate 
appellate procedures, including issuance of a supplemental 
statement of the case.  No action by the veteran is required 
until she receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 


